Putnam, J. (concurring):
I may add to Mr. Justice Kelly’s opinion that all of us agree that the obligation of care towards another does not rest on money or gain. I think the responsibility fur the chauffeur’s driving a motor car is part of that wide rule, necessary for public safety, that an owner and employer should answer for those to whom he intrusts such property with its operation and the means of inflicting injury. Respondeat superior, therefore, is not a formula to be put on or off at a judge’s pleasure. It is a safeguard for the individual, becoming increasingly essential under modem conditions, I concur to affirm.